Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/09/2022. Claims 1-12 and 14-20 are now pending in the application. Claims 1, 12, 14, and 18 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-8, 10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blümler et al. (U.S Publication No. 2018/0001010; hereinafter “Blümler”) in view of Tian et al. (U.S Publication No. 2013/0171939; hereinafter “Tian”).

As per claim 1, Blümler discloses a system (e.g. figs. 1-2; para. [0035]-[0043] & [0080]-[0088]: discloses a system including a remote control apparatus FG configured to remote control a medical apparatus MG in a dedicated manner) comprising
a medical apparatus (fig. 2: MG) having a first transmitting-receiving device (e.g. para. [0067], [0073] & [0088]: the medical apparatus comprises a signal exchanger designed as a transceiver unit (e.g., a transceiver) configured to facilitate establishment of a bijective coupling between the remote control apparatus and the medical apparatus via a directed coupling signal and to establish a control channel), and
at least one remote control device (fig. 2: FG) having a second transmitting-receiving device (e.g. para. [0064]-[0066]: the remote control apparatus comprises a coupling unit designed as a combined transmitting and detecting unit (e.g., a transceiver unit or a transceiver) which is configured to exchange a directed coupling signal between the remote control apparatus and the medical apparatus), 
wherein the second transmitting-receiving device is configured to initiate pairing with the first transmitting-receiving device to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device (e.g. para. [0100]: “A successful coupling can be established only if the distance is in a predeterminable desired range (e.g. between 1 to 5 metres)”) and to transmit commands while the second transmitting-receiving device is successfully paired with the first transmitting-receiving device (e.g. fig. 2: 100/200; para. [0086]-[0087] & [0100]: “two different communications connections are provided between the remote control apparatus FG and the medical apparatus MG: 1. the coupling channel 100 for exchanging the coupling signal Sh and 2. the control channel 200 for transmitting control signals as part of the remote control procedure”; note para. [0086]: the remote control procedure can only be initiated and performed after a coupling could be successfully established [i.e. while the second transmitting-receiving device is successfully paired with the first transmitting-receiving device]).
Blümler does not explicitly disclose the second transmitting-receiving device is configured to initiate pairing with the first transmitting-receiving device at a first transmitting strength to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device and to transmit at a second transmitting strength that is higher than the first transmitting strength of the second transmitting-receiving device while the second transmitting-receiving device is successfully paired with the first transmitting-receiving device, and wherein the first transmitting-receiving device transmits an identifier of the medical apparatus after being paired with the second transmitting-receiving device at the second transmitting strength.
However, in the same field of a pairing mechanism between two wireless devices, Tian discloses: wherein the second transmitting-receiving device of a remote control device (e.g. fig. 1: peripheral devices 24 a-c) is configured to initiate pairing with the first transmitting-receiving device of a medical apparatus (e.g. fig. 1: master device 22) at a first transmitting strength to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device (e.g. para. [0056]: “[…] the level of transmission power by the master device is temporarily reduced for purposes of setting up proximity pairing. For example, the master device may begin to transmit signals with a level of power such that the signals may typically be received by only receiver nodes that are in proximity of the master device. In a specific example, the master device may begin to transmit signals with a level of power such that the signals may typically be received by only peripheral devices that are within twenty feet of the master device”) and to transmit at a second transmitting strength that is higher than the first transmitting strength of the second transmitting-receiving device while the second transmitting-receiving device is successfully paired with the first transmitting-receiving device (e.g. para. [0060]: “[…] now that the proximity pairing setup is completed, the master device may increase its level of transmission power back to its normal level. With the transmission power of the master device at a higher level, there is less chance of error in the form of the peripheral device not correctly receiving a transmission”), and
wherein the first transmitting-receiving device transmits an identifier of the medical apparatus after being paired with the second transmitting-receiving device at the second transmitting strength (e.g. para. [0061]-[0063]: After the pairing has been established, the devices exchange stored pairing information back and forth with the transmission power of the master device at a higher level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Blümler the known technique of the second transmitting-receiving device configured to initiate pairing with the first transmitting-receiving device at a first transmitting strength to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device and to transmit at a second transmitting strength that is higher than the first transmitting strength of the second transmitting-receiving device while the second transmitting-receiving device is successfully paired with the first transmitting-receiving device, and wherein the first transmitting-receiving device transmits an identifier of the medical apparatus after being paired with the second transmitting-receiving device at the second transmitting strength as taught by Tian, in order to simply reduce the possibility of the remote control/peripheral device pairing with the wrong device and to ensure that the devices remain paired and do not accept pairing requests from other devices by including the identifier information in subsequent communications.

As per claim 2, claim 1 is incorporated and Blümler in view of Tian discloses: wherein the second transmitting-receiving device is configured to transmit at a reduced transmitting strength while the second transmitting-receiving device is not paired with the first transmitting-receiving device and to transmit commands from the first remote control device at an increased transmitting strength after the pairing has been established (see Blümler, e.g. para. [0086]-[0087] & [0100]; Tian, e.g. para. [0056] & [0060]).

As per claim 3, claim 2 is incorporated and Blümler in view of Tian discloses: wherein a ratio of the reduced transmitting strength with respect to a maximum transmitting strength is a maximum of 5% (Tian, e.g. para. [0016] & [0047]-[0050]: “The values of the threshold levels of RSSI and/or LQI that are selected may depend upon the different particular communication technologies being employed as well as the characteristics of the RF transmitters and receivers in the master device and the peripheral device”; adjusting the ratio of the reduced transmit strength with respect to the maximum transmitting strength at a maximum of 5% is a reasonable choice for those skilled in the art to ensure pairing between the devices, and thus would have been obvious).

As per claim 4, claim 2 is incorporated and Blümler in view of Tian discloses: wherein the first transmitting-receiving device is configured to transmit at different transmitting strengths depending on whether or not a second transmitting-receiving device is paired with the first transmitting-receiving device (Tian, e.g. para. [0056] & [0060]). 

As per claim 5, claim 2 is incorporated and Blümler in view of Tian discloses:  wherein the first transmitting-receiving device is configured to transmit at a reduced transmitting strength while the first transmitting-receiving device is not paired with a second transmitting-receiving device and at an increased transmitting strength after the pairing has been established (Tian, e.g. para. [0056] & [0060]).
  
As per claim 6, claim 5 is incorporated and Blümler in view of Tian discloses:  wherein the first transmitting-receiving device and the second transmitting-receiving device respectively comprise an infrared transmitting-receiving device (Blümler, e.g. para. [0043]). 
 
As per claim 7, claim 1 is incorporated and Blümler in view of Tian discloses:  wherein the first transmitting-receiving device is configured to transmit at different transmitting strengths depending on whether or not a second transmitting-receiving device is paired with the first transmitting-receiving device (Tian, e.g. para. [0056] & [0060]).  

As per claim 8, claim 1 is incorporated and Blümler in view of Tian discloses:  wherein the first transmitting-receiving device is configured to transmit at a reduced transmitting strength while the first transmitting-receiving device is not paired with a second transmitting-receiving device and at an increased transmitting strength after the pairing has been established (Tian, e.g. para. [0056] & [0060]).

As per claim 10, claim 1 is incorporated and Blümler in view of Tian discloses: wherein the system comprises at least one additional remote control device comprising a second transmitting-receiving device configured to pair with the first transmitting-receiving device (Blümler, e.g. para. [0039]: medical apparatus may be controlled by a plurality of remote control apparatuses).

As per claim 12, Blümler discloses a method for operating a system (e.g. figs. 1-2; para. [0035]-[0043] & [0080]-[0088]: discloses a system including a remote control apparatus FG configured to remote control a medical apparatus MG in a dedicated manner) including a medical apparatus (fig. 2: MG) having a first transmitting-receiving device (e.g. see para. [0067], [0073] & [0088]: the medical apparatus comprises a signal exchanger designed as a transceiver unit (e.g., a transceiver) configured to facilitate establishment of a bijective coupling between the remote control apparatus and the medical apparatus via a directed coupling signal and to establish a control channel) and at least one remote control device (fig. 2: FG) having a second transmitting-receiving device (e.g. see para. [0064]-[0066]: the remote control apparatus comprises a coupling unit designed as a combined transmitting and detecting unit (e.g., a transceiver unit or a transceiver) which is configured to exchange a directed coupling signal between the remote control apparatus and the medical apparatus), the method including the steps of:
initiating pairing at the at least one remote control device (e.g. para. [0042], [0073] & [0086]: the coupling process can be triggered by the remote control apparatus, in that the remote control apparatus initiates the coupling procedure via an activation signal);
transmitting a pairing request by the second transmitting-receiving device, the pairing request to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device (e.g. para. [0100]: “A successful coupling can be established only if the distance is in a predeterminable desired range (e.g. between 1 to 5 metres)”); 
receiving the pairing request and transmitting an identifier of the medical apparatus by the first transmitting-receiving device after having been paired (e.g. para. [0042]-[0043]);
receiving and processing the identifier by the second transmitting-receiving device and pairing the first transmitting-receiving device and the second transmitting-receiving device (e.g. para. [0044]-[0046] & [0086]: the remote control apparatus is configured to decode the identification character or the identification code of the medical apparatus, in order to be able to identify the respective medical apparatus unequivocally in order then to be able to initiate the coupling process specifically and in a dedicated manner with regard to the respective medical apparatus); and
117175-30028210737.USEPtransmitting commands by the second transmitting-receiving device if the pairing is completed (e.g. fig. 2: 100/200; para. [0086]-[0087] & [0100]: “two different communications connections are provided between the remote control apparatus FG and the medical apparatus MG: 1. the coupling channel 100 for exchanging the coupling signal Sh and 2. the control channel 200 for transmitting control signals as part of the remote control procedure.”). 
Blümler does not explicitly disclose transmitting a pairing request by the second transmitting-receiving device, the pairing request at a first reduced transmitting strength to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device; and transmitting commands by the second transmitting-receiving device, at an increased transmitting strength if the pairing is completed, and wherein the transmission of the identifier of the medical apparatus is performed at the increased transmitting strength after the pairing is complete.
However, in the same field of a pairing mechanism between two wireless devices, Tian discloses: transmitting a pairing request by the second transmitting-receiving device (e.g. fig. 1: peripheral devices 24 a-c) at a first reduced transmitting strength to prevent pairing of the at least one remote control device and the medical apparatus (e.g. fig. 1: master device 22) if the medical apparatus is far away from the remote control device (e.g. para. [0056]: “[…] the level of transmission power by the master device is temporarily reduced for purposes of setting up proximity pairing. For example, the master device may begin to transmit signals with a level of power such that the signals may typically be received by only receiver nodes that are in proximity of the master device. In a specific example, the master device may begin to transmit signals with a level of power such that the signals may typically be received by only peripheral devices that are within twenty feet of the master device”); and
transmitting commands by the second transmitting-receiving device, at an increased transmitting strength if the pairing is completed (e.g. para. [0060]: “[…] now that the proximity pairing setup is completed, the master device may increase its level of transmission power back to its normal level. With the transmission power of the master device at a higher level, there is less chance of error in the form of the peripheral device not correctly receiving a transmission”), and 
wherein the transmission of the identifier of the medical apparatus is performed at the increased transmitting strength after the pairing is complete (e.g. para. [0061]-[0063]: After the pairing has been established, the devices exchange stored pairing information back and forth with the transmission power of the master device at a higher level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the method of Blümler the known technique of transmitting a pairing request by the second transmitting-receiving device at a first reduced transmitting strength to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device, and transmitting commands by the second transmitting-receiving device, at an increased transmitting strength if the pairing is completed, and wherein the transmission of the identifier of the medical apparatus is performed at the increased transmitting strength after the pairing is complete as taught by Tian, in order to simply reduce the possibility of the remote control/peripheral device pairing with the wrong device and to ensure that the devices remain paired and do not accept pairing requests from other devices by including the identifier information in subsequent communications.
 
As per claim 14, claim 12 is incorporated and Blümler in view of Tian discloses: the method including the step of: selecting the medical apparatus to be paired by approaching the remote control device to the medical apparatus up to a predefined distance (Blümler, e.g. para. [0100]: “For instance, provision can be made that the processing unit P of the remote control apparatus FG recognizes the distance at which the remote control apparatus FG is located from the medical apparatus MG to be remote controlled. A successful coupling can be established only if the distance is in a predeterminable desired range (e.g. between 1 to 5 metres)”; also see Tian, e.g. para. [0035]: “Any master device and peripheral device that are within a short enough distance of each other may establish wireless communication between each other, as is conventionally known”). 
 
As per claim 15, claim 14 is incorporated and Blümler in view of Tian discloses: wherein the pairing is performed with a further remote control device (Blümler, e.g. para. [0039]: medical apparatus may be controlled by a plurality of remote control apparatuses). 
 
As per claim 16, claim 12 is incorporated and Blümler in view of Tian discloses: the method including the step of: selecting the medical apparatus to be paired by approaching the remote control device to the medical apparatus up to a predefined distance (Blümler, para. [0100]: e.g. between 1 to 5 metres; Tian, e.g. para. [0035]).  

As per claim 17, claim 12 is incorporated and Blümler in view of Tian discloses: wherein the pairing is performed with a further remote control device (Blümler, e.g. para. [0039]).
  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blümler in view of Tian, and further in view of Bruederle (U.S Publication No. 2015/0364035).
As per claim 9, claim 1 is incorporated and Blümler in view of Tian does not explicitly disclose: wherein at least one of the first transmitting-receiving device and the second transmitting-receiving device comprises a pulse width modulated transmitter, and at least one of the first transmitting-receiving device and the second transmitting-receiving device is configured to vary a pulse width modulation for varying the respective transmitting strength.
However, in the same field of an apparatus and a method for detecting the presence of a mobile device in a medical treatment room, Bruederle discloses: wherein at least one of the first transmitting-receiving device and the second transmitting-receiving device comprises a pulse width modulated transmitter, and at least one of the first transmitting-receiving device and the second transmitting-receiving device is configured to vary a pulse width modulation for varying the respective transmitting strength (e.g. para. [0053]-[0054] & [0101]: the signal source is designed to provide a desired signal strength by emitting a variable transmission power and/or by means of an accordingly pulsed constant transmission power…the signal source can be changed both with regard to its transmission power (amplitude modulation) and with regard to the emitted pulses (pulse-width modulation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Blümler in view of Tian the known technique of configuring the at least one of the first transmitting-receiving device and the second transmitting-receiving device to vary a pulse width modulation for varying the respective transmitting strength, as taught by Bruederle, in order to simply use a pulse width modulation to change the transmission power/strength for transmitting signals.
 
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blümler in view of Tian, and further in view of Ruch et al. (U.S Publication No. 2016/0328958; hereinafter “Ruch”).

As per claim 11, claim 1 is incorporated and Blümler in view of Tian does not explicitly disclose wherein the medical apparatus is configured as an operating table.
However, in the same field of a system and method of remotely controlling a medical apparatus using a remote control device, Ruch discloses: wherein the medical apparatus is configured as an operating table (e.g. figs. 1-5; para. [0028]-[0030]: operating table 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Blümler in view of Tian the known technique of configuring the medical apparatus as an operating table, as taught by Ruch, in order to simply employ the medical apparatus as an operating table, for example in an operating room, to be remotely controlled by a remote control device.

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ruch in view of Tian.

As per claim 18, Ruch discloses a system comprising an operating table (e.g. figs. 1-5: operating table 10) having a first transmitting-receiving device (para. [0028]-[0030] & [0036]: the operating table 10 includes a second infrared transmitting-receiving unit 22), and
at least one remote control device (e.g. figs. 1-5: remote control device/pedal switch 50) having a second transmitting-receiving device (para. [0031]: the remote control device comprises a first infrared transmitting-receiving unit),
wherein the first and second transmitting-receiving devices are operable to pair to provide communication therebetween (e.g. para. [0002]: a paired operating state may be established between a first infrared transmitting-receiving unit of a remote control device and a second infrared transmitting-receiving unit of a respective medical apparatus).
Ruch does not explicitly disclose the operating table and the at least one remote control device are operable to transmit at varying signal strengths to prevent pairing of the at least one remote control device and the operating table if the operating table is far away from the remote control device, and wherein the signal strength of at least one of the first or second transmitting-receiving devices is changed in response to the first and second transmitting-receiving devices being paired and before the first transmitting-receiving device transmits an identifier of the operating table to the second transmitting-receiving device.
However, in the same field of a pairing mechanism between two wireless devices, Tian discloses: an apparatus/operating table (e.g. fig. 1: master device 22) and the at least one remote control device (e.g. fig. 1: peripheral devices 24 a-c) are operable to transmit at varying signal strengths to prevent pairing of the at least one remote control device and the operating table if the operating table is far away from the remote control device (e.g. para. [0056]: “[…] the level of transmission power by the master device is temporarily reduced for purposes of setting up proximity pairing. For example, the master device may begin to transmit signals with a level of power such that the signals may typically be received by only receiver nodes that are in proximity of the master device. In a specific example, the master device may begin to transmit signals with a level of power such that the signals may typically be received by only peripheral devices that are within twenty feet of the master device”), and
wherein the signal strength of at least one of the first or second transmitting-receiving devices is changed in response to the first and second transmitting-receiving devices being paired (e.g. para. [0060]: “[…] now that the proximity pairing setup is completed, the master device may increase its level of transmission power back to its normal level. With the transmission power of the master device at a higher level, there is less chance of error in the form of the peripheral device not correctly receiving a transmission”) and before the first transmitting-receiving device transmits an identifier of the operating table to the second transmitting-receiving device (e.g. para. [0061]-[0063]: After the pairing has been established, the devices exchange stored pairing information back and forth with the transmission power of the master device at a higher level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Ruch the known technique of the operating table and the at least one remote control device operable to transmit at varying signal strengths to prevent pairing of the at least one remote control device and the operating table if the operating table is far away from the remote control device, and wherein the signal strength of at least one of the first or second transmitting-receiving devices is changed in response to the first and second transmitting-receiving devices being paired and before the first transmitting-receiving device transmits an identifier of the operating table to the second transmitting-receiving device, as taught by Tian, in order to simply reduce the possibility of the remote control/peripheral device pairing with the wrong device and to ensure that the devices remain paired and do not accept pairing requests from other devices by including the identifier information in subsequent communications.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruch in view of Tian, and further in view of Bruederle.

As per claim 19, claim 18 is incorporated and Ruch in view of Tian does not explicitly disclose: wherein at least one of the first transmitting-receiving device and the second transmitting-receiving device comprises a pulse width modulated transmitter, and at least one of the first transmitting-receiving device and the second transmitting-receiving device is configured to vary a pulse width modulation for varying the respective transmitting strength.  
However, in the same field of an apparatus and a method for detecting the presence of a mobile device in a medical treatment room, Bruederle discloses: wherein at least one of the first transmitting-receiving device and the second transmitting-receiving device comprises a pulse width modulated transmitter, and at least one of the first transmitting-receiving device and the second transmitting-receiving device is configured to vary a pulse width modulation for varying the respective transmitting strength (e.g. para. [0053]-[0054] & [0101]: the signal source is designed to provide a desired signal strength by emitting a variable transmission power and/or by means of an accordingly pulsed constant transmission power…the signal source can be changed both with regard to its transmission power (amplitude modulation) and with regard to the emitted pulses (pulse-width modulation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Ruch in view of Tian the known technique of configuring the at least one of the first transmitting-receiving device and the second transmitting-receiving device to vary a pulse width modulation for varying the respective transmitting strength, as taught by Bruederle, in order to simply use a pulse width modulation to change the transmission power/strength for transmitting signals.

As per claim 20, claim 19 is incorporated and Ruch in view of Tian and Bruederle discloses: wherein the first transmitting-receiving device and the second transmitting-receiving device respectively comprise an infrared transmitting-receiving device (Ruch, e.g. para. [0002]).
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov